Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant,
v.

132 Third, LLC
d/b/a Third Avenue Store,

Respondent.

Docket No. C-15-3886
FDA No. FDA-2015-H-3080

Decision No. CR4579

Date: April 8, 2016

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) initiated a $5,000 civil money penalty (CMP)
action against Respondent for unlawfully selling cigarettes to minors, on three separate
occasions, and failing to verify, by means of photo identification containing a date of
birth, that the purchasers were 18 years of age or older, on two separate occasions, in
violation of the Federal Food, Drug, and Cosmetic Act (Act), 21 U.S.C. § 301 et seq., and
its implementing regulations, 21 C.F.R. pt. 1140. During the hearing process,
Respondent failed to comply with a judicial direction regarding CTP’s discovery request.
I therefore strike Respondent’s answer and issue this decision of default judgment.

I. Procedural History

Respondent timely answered CTP’s complaint. Administrative Law Judge Diane
Townsend-Anderson issued an Acknowledgement and Prehearing Order (APHO) that set
deadlines for parties’ submissions, including the November 25, 2015 deadline to request
that the opposing party provide copies of documents relevant to this case. Additionally,
the APHO stated that a party receiving such a request must provide the requested
documents no later than 30 days after the request.

CTP served Respondent with its request for documents on November 24, 2015. On
January 5, 2016, CTP filed a motion to compel discovery indicating that CTP had not
received a response to its request for production of documents. See 21 C.F.R. § 17.23(a).
On January 5, 2016, CTP also filed a motion to extend the deadlines. On January 11,
2016, Judge Townsend-Anderson issued an Order that extended the parties’ pre-hearing
exchange deadlines.

On January 27, 2016, this case was reassigned from Judge Townsend-Anderson to me.
Pursuant to my direction, a February 12, 2016 letter allowed Respondent until February
29, 2016 to file a response to CTP’s motion to compel discovery. On February 12, 2016,
CTP filed a motion to further extend the deadlines. On February 16, 2016, I issued an
Order that further extended the parties’ pre-hearing exchange deadlines.

On March 8, 2016, CTP filed an updated status report requesting that I grant its motion to
compel and extend CTP’s deadlines. The status report stated that Respondent had not
filed an objection to the motion to compel and that Respondent had not produced any
documents in response to CTP’s request for production of documents.

On March 9, 2016, I issued an Order that granted CTP’s motion to compel discovery. In
that Order, I stated that Respondent shall comply with CTP’s request for production of
documents by March 29, 2016. I further stated that:

Failure to do so may result in sanctions, including the issuance of an Initial
Decision and Default Judgment finding Respondent liable for the violations
listed in the Complaint and imposing a civil money penalty. Within five (5)
days of Respondent’s deadline to comply with discovery, CTP must file a
status report notifying me whether Respondent has complied with
discovery.

The March 9, 2016 Order also further extended the parties’ pre-hearing exchange
deadlines.

On April 1, 2016, CTP filed a motion to extend deadlines. On April 1, 2016, CTP also
filed a status report and a motion to impose sanctions advising me that Respondent had
not complied with my March 9, 2016 Order and asking me to strike the Respondent’s
answer and issue a default judgment in this case.
Il. Striking Respondent’s Answer

Respondent failed to file a response to CTP’s motion to compel discovery, and to comply
with the March 9, 2016 Order compelling discovery responses to be provided by March
29,2016. Respondent has not made any contact with this Court since October 7, 2015,
the date Respondent timely filed its answer. Respondent’s failure to effectively prosecute
and defend actions taken over the course of the proceedings have interfered with the
orderly and speedy processing of this case, further warranting imposition of sanctions.
See 21 C.F.R. § 17.35(a) (1)(2) and (3).

Due to Respondent’s noncompliance with the March 9, 2016 Order, I am striking
Respondent’s Answer, issuing this default decision, and assuming the facts alleged in
CTP’s complaint to be true.’ See 21 CFR. § 17.35(c) (3), 17.11(a). The harshness of
the sanctions I impose upon either party must relate to the nature and severity of the
misconduct or failure to comply, and I find the failure to comply here sufficiently
egregious to warrant striking the answer and issuing a decision without further
proceedings. See 21 C.F.R. § 17.35(b). Respondent failed to comply with the

March 9, 2016 Order, and did not provide any adequate justification for not doing so.

III. Default Decision

Striking Respondent’s answer leaves the Complaint unanswered. Therefore, I am
required to issue an initial decision by default if the complaint is sufficient to justify a
penalty. 21 C.F.R. § 17.11(a). Accordingly, I must determine whether the allegations in
the Complaint establish violations of the Act.

For purposes of this decision, I assume the facts alleged in the Complaint are true and
conclude that default judgment is merited based on the allegations of the Complaint and
the sanctions imposed on Respondent for failure to comply with my orders. 21 C.F.R.
§ 17.11. Specifically:

e Respondent owns Third Avenue Store, an establishment that sells tobacco
products and is located at 132 Third Avenue, Halethorpe, Maryland 21227.
Complaint § 3.

e¢ CTP previously initiated a civil money penalty action, CRD Docket Number
C-15-879, FDA Docket Number FDA-2015-H-0078, against Respondent for three
violations of 21 C.F.R. pt. 1140 within a 24-month period.’ Specifically, those
violations included one violation on February 7, 2014, when Respondent sold

' As 1am issuing a default decision, it is unnecessary to rule on CTP’s April 1, 2016
motion to extend deadlines.

> In the prior complaint, Respondent’s name was “132 Third, LLC / Gitaben Patel d/b/a
Third Ave Grocery / 132 Third Avenue.”
cigarettes to a minor; and two violations on June 29, 2014, when Respondent sold
cigarettes to a minor, and failed to verify, by means of photographic identification,
that the tobacco purchaser was 18 years of age or older. Complaint § 10; January
8, 2015 Complaint § 10.

The previous civil money penalty action concluded when an Initial Decision and
Default Judgment was entered on March 6, 2015 that found Respondent liable for
the alleged violations. The Initial Decision and Default Judgment became binding
on both parties on April 6, 2015. Complaint J 11.

During a subsequent inspection of Respondent’s establishment conducted on May
14, 2015, at approximately 4:53 PM, FDA-commissioned inspectors documented

that “‘a person younger than 18 years of age was able to purchase a package of

Newport Box 100s cigarettes ....” Complaint § 1.
documented that “the minor’s identification was not
sale... [.]” Complaint § 1.

The inspectors also
verified before the

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is misbranded
if distributed or offered for sale in any state in violation of regulations issued under

section 906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C

FR. § 1140.1(b6). The

Secretary of the U.S. Department of Health and Human Services issued the regulations at

21 CFR. pt. 1140 under section 906(d) of the Act. 21 U.S
§ 387£(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar. 19, 2010).
sale of cigarettes to any person younger than 18 years of ag:
The regulations also require retailers to verify, by means o:

C. § 387a-1; see 21 U.S.C.

The regulations prohibit the
e. 21 C.F.R. § 1140.14(a).
photo identification

containing a purchaser’s date of birth, that no cigarette purchasers are younger than 18

years of age. 21 C.F.R. § 1140.14(b)(1).

Taking the above alleged facts as true, Respondent violate
selling tobacco to persons younger than 18 years of age, 21

the prohibition against
CFR. § 1140.14(a), on

February 7, 2014, June 29, 2014, and May 14, 2015. On June 29, 2014 and

May 14, 2015, Respondent also violated the requirement thi
of photo identification containing a purchaser’s date of birt!

at retailers verify, by means
, that no tobacco purchasers

are younger than 18 years of age. 21 C.F.R. § 1140.14(b)(1). Therefore, Respondent’s

actions constitute violations of law that merit a civil money

CTP has requested a fine of $5,000, which is a permissible

penalty.

fine under the regulations.

21 CFR. § 17.2. Therefore, I find that a civil money penal
so order one imposed.

ty of $5,000 is warranted and

/s/

Steven T. Kessel
Administrative Law Judge
